Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  At line 15 “loadsEP” should read “loads”.  Appropriate correction is required.
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites an aerial hose, this contradicts the requirements of claim 1 which recites a hose which is arranged at least partially in a body of water.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-10, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,231,389 (Gibbons) in view of WO 2014/122122 (Albrigtsen).
In Re claim 1 Gibbons discloses a tie-in system for a tie-in (Figure 2) of a transfer pipe (H) to a support unit (33) where the transfer pipe is arranged at least partly in a body of water, the tie-in system comprising a spool piece (44) that in one end is adapted to be attached to the transfer pipe (H) and in the other end to be connected to a pipe element (40) arranged on the support unit, with a flange (shown at element 7) connection, a tie-in device (53) that is connected to the spool piece and is adapted to be connected to a tie-in member (52) on a tie-in support which is securely attached to the support unit such that the tension loads are transferred from the transfer pipe to the support unit through the tie in device (tie-in support structure shown attached to support 33) and such that the flange connection will not take up any substantial tension loads from the transfer pipe.
Gibbons doesn’t disclose a chute device.
Albrigtsen discloses a tie-in for tie-in of a transfer pipe (63 in Figure 1a) to a support unit which further comprises a chute device (300) that is adapted to be attached to a support unit (support structure joining chute 300 and ramp 80 shown in Figure 1a) and to accommodate the transfer pipe such that the chute device supports the transfer pipe and takes up and transfers vertical and transverse forces from the transfer pipe to the support unit (the chute of the Albrigtsen apparatus has a similar structure to that of the applicant’s disclosure and so can be assumed to function in a similar way).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Gibbons apparatus by adding the chute device of Albrigtsen, in order to further protect the junction between the spool piece and the pipe element from the relative movement which is inherent in marine fluid transfer.
In Re claim 2 the Albrigtsen comprises a bottom member (302) and side members configured to accommodate the positioning of the transfer pipe in the chute (shown in Figure 1d).
In Re claim 3 Albrigtsen discloses a chute device (300 in Figure 1a) having an inboard section which is connected to a support unit (chute unit connected to support unit which is further connected to structure 80 shown in Figure 1a), and an outboard section which faces the water and curves downward (also shown in Figure 1a).
In Re claim 5 Gibbons discloses a hydraulic tensioner (52 and 53).
In Re claim 6 Gibbons discloses a spool piece flange (flanged connection between a portion of spool piece at 12 and hose H shown in Figure 2) which is configured to connect to a flange on a pipe element.
In Re claim 7 Gibbons discloses a spool piece fastening member (Bracket 54).
In Re claim 8 Gibbons discloses a fluid transfer system for transfer of a fluid between a facility and a receiving structure via a support unit (33), the fluid transfer system comprising a support unit (33), at least one transfer pipe (H), and a process system comprising at least one pipe element (40), that is arranged on the support unit, wherein the at least one transfer pipe is connected to the at least one pipe element and is tied into the support unit with a tie-in system (shown in Figure 2 as discussed above).
In Re claim 9 it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to attach the chute element of the Albrigtsen apparatus to the support device of the Gibbons apparatus, in order to provide a secure attachment, point for the chute device.
In Re claim 10 Gibbons discloses a tie-in member (53), which is attached to a support member (52) which is attached to the support unit (33).
In Re claim 12 Gibbons discloses a pipe element of the process system movably supported on the support unit (Cams 49 slide along rails 50 while supporting spool element 44 which connects to pipe element 40, Column 4, lines 36-59).
In Re claim 13 Gibbons discloses a system support device (46) mounted to the support unit (connected to cams 49 on rails 50 which connect to support unit 33) and which allows the support device (and a pipe element of the process system) to move relative to the support unit (Column 4, lines 36-59).
In Re claim 14 Gibbons discloses a slide bearing (surface between claims 49 and rails 50).
In Re claim 15 Gibbons discloses a limit stop (stroke length of cylinder 52 limits motion along rails 50 and meets the limitation of a limit stop).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Albrigtsen and in further view of US PGPub 2016/0137273 (Syvertsen).
In Re claim 4 Gibbons in view of Albrigtsen discloses all the limitation, but doesn’t disclose an increase in width toward the end of the chute device which faces the body of water.
Syvertsen in Figure 9 discloses a device for protecting a transfer pipe from the motion of a marine fluid transfer comprising a chute device (6a) which is shaped to be wider toward the end which faces a body of water.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to manufacture the chute of the Albrigtsen apparatus to widen towards the end of the chute which faces the body of water, in order to adapt the chute device to accommodate more motion of the hose further from the point of connection between the transfer pipe and a spool member.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Albrigtsen and in further view of US Patent 3,910,609 (Van der Gaag).
In Re claim Gibbons in view of Albrigtsen discloses all the limitations, but doesn’t disclose first and second tie-in devices arranged on opposite sides of the spool piece.
Van der Gaag discloses a tie-in apparatus for a fluid transfer device in which a spool device (5) is supported by first and second tie-in devices arranged on opposite sides of the spool device (tie-in devices shown connecting support 2 and frame 9 in Figure 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Gibbons apparatus by arranging first and second tie-in units on opposite sides of the spool, in order to more securely protect the pipe element from motion.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbons in view of Albrigtsen and in further view of WO 2016/052374 (Kawasaki) (provided by applicant).
In Re claim 16 Gibbons in view of Albrigtsen discloses all the limitations, but doesn’t disclose first and second transfer pipes.
Kawasaki discloses a process system (4, 5) for transfer of fluid between a floating or a non-floating facility (3) and a receiving structure (2) via a support unit (arm 14), the process system comprising: a first pipe element (4B) for transport of fluid on the support unit, a second pipe element (5B) for transport of fluid on the support unit (Figure 1), a first crossover pipe (7) that is fluidly connected to the first pipe element and the second pipe element, a second crossover pipe (6) that is connected to the second pipe element, a first valve device (7a) arranged in the first crossover pipe, a second valve device (6a) arranged in the second crossover pipe, a first cargo device (30) that is provided in the first pipe element, and a second cargo device (46) that is provided in the second pipe element.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to equip the Gibbons apparatus with the process system of Kawasaki, including first and second transfer pipe, necessitating first and second tie-ins, in order to permit the Gibbons apparatus to perform more complicated and precise fluid transfer operations.
In Re claim 17 Kawasaki discloses a first crossover pipe (7) that is fluidly connected to the first pipe element and the second pipe element, a second crossover pipe (6) that is connected to the second pipe element.
In Re claim 18 Gibbons in view of Albrigtsen discloses all the limitations, but doesn’t disclose first and second transfer pipes.
Kawasaki discloses a process system (4, 5) for transfer of fluid between a floating or a non-floating facility (3) and a receiving structure (2) via a support unit (arm 14), the process system comprising: a first pipe element (4B) for transport of fluid on the support unit, a second pipe element (5B) for transport of fluid on the support unit (Figure 1), a first crossover pipe (7) that is fluidly connected to the first pipe element and the second pipe element, a second crossover pipe (6) that is connected to the second pipe element, a first valve device (7a) arranged in the first crossover pipe, a second valve device (6a) arranged in the second crossover pipe, a first cargo device (30) that is provided in the first pipe element, and a second cargo device (46) that is provided in the second pipe element.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to equip the Gibbons apparatus with the process system of Kawasaki, including first and second transfer pipe, necessitating first and second tie-ins, in order to permit the Gibbons apparatus to perform more complicated and precise fluid transfer operations.
In Re claim 19 Gibbons discloses an at least partially aerial hose (H in Figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 3,199,553 (Garrett) discloses a tie-in for a marine fluid transfer in which a spool device is supported by a tie-in device and a support structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753